DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 21-22 are pending in this application.

Election/Restrictions
Applicant's election without traverse of claims 1-11, 21-22 in the reply filed on 5/17/21 is acknowledged.  

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blade US 20120060254 A1 (herein after Blade).
Regarding claim 1, Blade discloses pullover towel (200), the pullover towel comprising: a body (as seen in annotated Figures 2 and 3C), the body comprising a towel (Abstract); a hole formed through the towel (as seen in annotated Figures 2 and 3C); a neckline attached to the towel about the hole (220), wherein the neckline defines a neck opening (as best seen in Figure 3C); wherein the towel and the neckline are arranged such that when the pullover towel is worn by a user a first section of the towel is at least partially draped over the user's front torso (as seen in annotated Figure 3C), a second section of the towel is at least partially draped over the user's back torso (as seen in annotated Figure 3C), a third section of the towel is at least partially draped over the user's shoulders (as seen in annotated Figure 3C), the neckline is positioned about the user's neck (as seen in annotated Figure 3C), and openings are formed between the first and second fabric sections along both sides of the user's torso (as seen in annotated Figure 3C).

[AltContent: textbox (Third section)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second section)][AltContent: arrow][AltContent: textbox (First section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Neckline)][AltContent: arrow][AltContent: textbox (Hole)]
    PNG
    media_image1.png
    552
    484
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    296
    393
    media_image2.png
    Greyscale

[AltContent: textbox (Body)]
[AltContent: textbox (Openings)]

Regarding claim 2, Blade discloses the pullover towel is sleeveless (as seen in annotated Figures 2 and 3C).  

Regarding claim 3, Blade discloses the pullover towel is hoodless (as seen in annotated Figures 2 and 3C).  

Regarding claim 4, Blade discloses the towel is a single piece of fabric (as seen in annotated Figures 2 and 3C – line 210 is a single line of stitching to reinforce the cutout neckline).  

Regarding claim 7, Blade discloses the neck opening is positioned in a center of the towel (as seen in annotated Figures 2). 

Regarding claim 9, Blade discloses the towel comprises terrycloth, cotton, or a cotton blend (paragraph 0048).  

Regarding claim 10, Blade discloses the towel is a beach towel (paragraph 0003).  

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blade US 20120060254 A1 (herein after Blade) in view of Ciccone US 5797144 (herein after Ciccone).

Regarding claim 8, the modified pullover towel of the combined references discloses all the limitations of claim 8 except they do not disclose the towel comprises a woven fabric.

Ciccone discloses a woven terry cloth fabric (Col 3, line 41).  
Blade is analogous art to the claimed invention as it relates to terry cloth garments. Ciccone is analogous art to the claimed invention in that they are both garments made from woven terry cloth material.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade, with the woven terry cloth fabric, as taught by Ciccone, in order to prevent the garment from stretching too much when worn. The substitution of a woven material would be a simple substitution of one known element for another, to obtain predictable results, a cover up that won’t stretch too much, has better fit, and is more comfortable to the wearer.
Claims 5, 6 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Blade US 20120060254 A1 (herein after Blade) in view of Ponstein US 5657489 (herein after Ponstein).
Regarding claim 5, the modified pullover towel of the combined references discloses all the limitations of claim 5 except they do not disclose the neckline comprises a knit fabric.    
Ponstein teaches the neckline comprises a knit fabric (Col 3, lines 40-55).    
Blade are analogous art to the claimed invention as it relates to garments. Ponstein is analogous art to the claimed invention in that it provides the elasticized knit fabric neckline that allows the wearer to to pull the towel over the head and have the neckline resume its original shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade, with a knit material neckline, as taught by Ponstein, in order to have a neck opening that is fitted but can expand to accommodate the head of the wearer.  The substitution of the knitted material neckline would be a simple substitution of one known element for another, to obtain predictable results, preventing stretching out of shape, and allow for better fit and comfort to the wearer.

Regarding claim 6, the modified pullover towel of the combined references discloses the knit fabric exhibits a greater elasticity relative to an elasticity of the towel (Col 3, lines 40-55 of Ponstein – in order for the wearer to put their head through and for the opening to resume its original shape).  

Regarding claim 21, Blade discloses a pullover towel (200), the pullover towel comprising: a towel (Abstract), the towel having side edges (as seen in annotated Figure 2), wherein, in a laid out (as best seen in Figure 2), a hole formed through a central portion of the towel (as seen in annotated Figure 2); a neckline attached to the towel about the hole (as seen in annotated Figures 2 and 3C), wherein the neckline defines a neck opening (as seen in annotated Figures 2 and 3C); wherein the towel (Abstract) and the neckline (as seen in annotated Figures 2 and 3C) are arranged such that when the pullover towel is worn by a user a first section of the towel is at least partially draped over the user's front torso (as seen in annotated Figure 3C), a second section of the towel is at least partially draped over the user's back torso (as seen in annotated Figure 3C), a third section of the towel is at least partially draped over the user's shoulders (as seen in annotated Figure 3C), the neckline is positioned about the user's neck (as seen in annotated Figures 2 and 3C), and openings are formed between the first and second fabric sections along both sides of the user's torso (as seen in annotated Figure 3C); and wherein, at and along the side edges (as seen in annotated Figure 2), the first section and the second section are not sewn together such that the pullover towel has open sides (as seen in annotated Figure 3C).  

However, Blade does not specifically disclose flat configuration (as best seen in Figure 2),wherein the side edges of the towel are straight.  

Ponstein teaches flat configuration (as best seen in Figure 2), the side edges of the towel are straight (as best seen in Figure 2).  
Blade is analogous art to the claimed invention as it relates to cover up garments. Ponstein is analogous art to the claimed invention in that it provides the elasticized knit fabric neckline that allows the wearer to to pull the towel over the head and have the neckline resume its original shape, and is a cover-up that would fit/accommodate more people.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade, with a knit material neckline, as taught by Ponstein, and to have the edges of the towel sides to be straight when flat as also taught by Ponstein
in order to have a neck opening that is fitted but can expand to accommodate the head of the wearer, and have a garment that is easily constructed, unrestricted and provides ample coverage to the torso.  
The substitution of the knitted material neckline would be a simple substitution of one known element for another. The keeping the sides of Blade straight is also a simple substitution to obtain predictable results, an ability to fit/cover more wearers, allow for better fit and comfort to the wearer and provide efficiencies and savings with manufacturing.

Claims 11 and 22  are  rejected under 35 U.S.C. 103 as being unpatentable over Blade US 20120060254 A1 (herein after Blade) in view of Ciccone US 5797144 (herein after Ciccone) and Ponstein US 5657489 (herein after Ponstein).

Regarding claim 11, Blade discloses the pullover towel (Abstract of Blade) is a sleeveless and hoodless pullover towel (as seen in Figures 2 and 3C of Blade), wherein the towel is a single piece (20 of Blade), a towel (Abstract of Blade), a hole formed through a central portion of the towel (as seen in annotated Figures 2 and 3C of Blade); a neckline attached to the towel about the hole (as seen in annotated Figures 2 and 3C of Blade), wherein the neckline defines a neck opening (as seen in annotated Figures 2 and 3C of Blade); wherein the towel and the neckline are arranged such that when the pullover towel is worn by a user a first section of the towel is at least partially draped over the user's front torso (as seen in Figure 3C of Blade), a second section of the towel is at least partially draped over the user's back torso (as seen in Figure 3C of Blade), a third section of the towel is at least partially draped over the user's shoulders (as seen in Figure 3C of Blade), the neckline is positioned about the user's neck (as seen in Figure 3C of Blade), and openings are formed between the first and second fabric sections along both sides of the user's torso (as seen in annotated Figure 3C); and wherein, at and along the side edges (as seen in Figure 3C of Blade), the first section and the second section are not sewn together such that the pullover towel has open sides (as seen in Figure 3C of Blade).

However Blade is silent to wherein the fabric is a woven cotton terry cloth fabric.

Ciccone discloses wherein the fabric is a woven cotton terry cloth fabric (Col 3, line 41 Ciccone).  
Blade is analogous art to the claimed invention as it relates to terry cloth garments. Ciccone is analogous art to the claimed invention in that they are both garments made from woven terry cloth material.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade, with the woven terry cloth fabric, as taught by Ciccone, in order to prevent the garment from stretching too much when worn. The substitution of a woven material would be a simple substitution of one known element for another, to obtain predictable results, a cover up that wont stretch too much has better fit and is more comfortable to the wearer.

However, Blade and Ciccone does not specifically disclose the neckline comprises a knit fabric exhibiting a greater elasticity relative to an elasticity of the fabric pullover towel comprising the towel having side edges, wherein, in a laid out, flat configuration, the side edges of the towel are straight.

Ponstein teaches wherein the neckline comprises a knit fabric (Col 3, lines 40-55 of Ponstein) exhibiting a greater elasticity relative to an elasticity of the fabric pullover towel comprising (Col 3, lines 40-55 of Ponstein – in order for the wearer to put their head through and for the opening to resume its original shape): the towel having side edges (as seen in Figure 2 of Ponstein), wherein, in a laid out (as seen in Figure 2 of Ponstein), flat configuration (as seen in Figure 2 of Ponstein), the side edges of the towel are straight (as seen in Figure 2 of Ponstein).
Blade and Ciccone are analogous art to the claimed invention as it relates to cover up garments. Ponstein is analogous art to the claimed invention in that it provides the elasticized knit fabric neckline that allows the wearer to pull the towel over the head and have the neckline resume its original shape, and prevents the towel and neckline area from stretching out of shape when worn. The straight side edges would allow the allow the cover up to fall away from the body and provide more material in the cover up.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade and Ciccone, with a knit material neckline, as taught by Ponstein, and to have the edges of the towel sides to be straight when flat as also taught by Ponsteinin order to have a neck opening that is fitted but can expand to accommodate the head of the wearer, and have a garment that is easily constructed, unrestricted and provides ample coverage to the torso.  The substitution of the knitted material neckline would be a simple substitution of one known element for another. The keeping the sides of Blade straight is also a simple substitution to obtain predictable results, an ability to fit/cover more wearers, allow for better fit and comfort to the wearer and provide efficiencies and savings with manufacturing.
Regarding claim 22, Blade discloses the pullover towel comprising: a sleeveless and hoodless pullover towel (Abstract, as seen in annotated Figures 2 and 3C), the pullover towel comprising: a towel (Abstract, paragraph 0003); a hole (as seen in annotated Figure 2) formed through a central portion of the towel (as seen in annotated Figures 2 and 3C); a neckline (as seen in annotated Figure 2) attached to the towel about the hole (as seen in annotated Figure 2), wherein the neckline defines a neck opening (as seen in annotated Figure 2) positioned in the central portion of the towel (as seen in annotated Figure 2); wherein the towel (paragraph 0003) and the neckline (as seen in annotated Figure 2) are arranged such that when the pullover towel is worn by a user a first section of the towel is at least partially draped over the user's front torso (as seen in annotated Figure 3C), a second section of the towel is at least partially draped over the user's back torso (as seen in annotated Figures 2 and 3C), a third section     of the towel is at least partially draped over the user's shoulders (as seen in annotated Figures 2 and 3C), the neckline is positioned about the user's neck (as seen in annotated Figures 2 and 3C), and openings are formed between the first and second fabric sections along both sides of the user's torso (as seen in annotated Figure 3C); wherein, at and along the side edges, the first section and the second section are not sewn together (as seen in annotated Figure 3C) such that the pullover towel has open sides (as seen in annotated Figure 3C).
However Blade is silent to wherein the towel comprises a woven fabric.
Ciccone discloses the towel comprises a woven fabric (Col 3, line 41 Ciccone).
Blade is analogous art to the claimed invention as it relates to terry cloth garments. Ciccone is analogous art to the claimed invention in that they are both garments made from woven terry cloth material.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade, with the woven terry cloth fabric, as taught by Ciccone, in order to prevent the garment from stretching too much when worn. The substitution of a woven material would be a simple substitution of one known element for another, to obtain predictable results, a cover up that wont stretch too much has better fit and is more comfortable to the wearer.

However, Blade and Ciccone does not specifically disclose the neckline comprises a knit fabric exhibiting a greater elasticity relative to an elasticity of the woven fabric, wherein the towel is a single piece of fabric having a rectangular shape with side edges, wherein, in a laid out configuration, the side edges of the towel are straight and the towel is flat.  

Ponstein teaches the neckline comprises a knit fabric (Col 3, lines 40-55) exhibiting a greater elasticity relative to an elasticity of the woven fabric (Col 3, lines 40-55– in order for the wearer to put their head through and for the opening to resume its original shape), wherein the towel is a single piece of fabric having a rectangular shape with side edges (as seen in Figure 2), wherein, in a laid out configuration (as seen in Figure 2), the side edges of the towel are straight and the towel is flat (as seen in Figure 2).    
Blade and Ciccone are analogous art to the claimed invention as it relates to cover up garments. Ponstein is analogous art to the claimed invention in that it provides the elasticized knit fabric neckline that allows the wearer to pull the towel over the head and have the neckline resume its original shape, and prevents the towel and neckline area from stretching out of shape when worn. The straight side edges would allow the allow the cover up to fall away from the body and provide more material in the cover up.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the neckline of Blade and Ciccone, with a knit material neckline, as taught by Ponstein, and to have the edges of the towel sides to be straight when flat as also taught by Ponsteinin order to have a neck opening that is fitted but can expand to accommodate the head of the wearer, and have a garment that is easily constructed, unrestricted and provides ample coverage to the torso.  The substitution of the knitted material neckline would be a simple substitution of one known element for another. The keeping the sides of Blade straight is also a simple substitution to obtain predictable results, an ability to fit/cover more wearers, allow for better fit and comfort to the wearer and provide efficiencies and savings with manufacturing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732